Citation Nr: 0111509	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to November 22, 
1994 for a grant of service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from March 1963 to 
March 1967.

This matter arises from May 1998 and January 1999 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, which granted 
service connection for PTSD effective November 1994, and 
denied an increased rating for PTSD symptoms.  


FINDINGS OF FACT

1.  The veteran was separated from service in March 1967.

2.  The veteran's initial claim for service connection for 
PTSD was received on November 22, 1994; his VA medical 
records, showing an initial diagnosis of PTSD in January 
1994, were received in February 1995.

3.  The veteran has been properly assigned an effective date 
of November 22, 1994, for a grant of service connection for 
PTSD, the date his claim was received.  

4.  The veteran's PTSD symptomatology is manifested by 
intrusive recollections, nightmares, flashbacks, anxiety, 
impaired impulse control, social withdrawal, suicidal 
thoughts, depression, and an inability to establish and 
maintain effective relationships.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior 
to November 22, 1994, for a grant of service connection for 
PTSD have not been met.  38 U.S.C.A. § 5110(a) (West 1991), 
Veterans Claims Assistance Act, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 C.F.R. § 3.400(b)(2)(i) (2000).

2.  A disability rating in excess of 70 percent for PTSD is 
not warranted.  38 U.S.C.A. §§ 1155 (West 1991), Veterans 
Claims Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 4.132, Diagnostic Code 9411(1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The veteran was notified in 
March 2001 by the Detroit RO, of the changes in the law and 
advised accordingly that his case had been afforded the 
requisite attention required by the new law.  Thus, the Board 
finds that the appellant was provided adequate notice as to 
the evidence needed to substantiate his claims, and there is 
no indication that there is any basis to return this case for 
further development.  See Veterans Claims Assistance Act, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).   

I.  Earlier Effective Date for Service Connection for PTSD

The veteran filed a claim for service connection for in 
November 1994.  In December 1994, he subsequently reported 
that he had suffered from PTSD for many years as a result of 
his military service and Vietnam duty assignments, and was 
pursuing a PTSD claim.  The RO obtained various VA medical 
records showing an initial diagnosis of PTSD in January 1994.  
Those records were received in December 1996.  

The veteran's claim was initially denied, but in May 1998, he 
was granted service connection for PTSD, and assigned an 
effective date of October 1996, based upon VA medical 
records.  He disputed the RO's assigned effective date, 
asserting that his condition was diagnosed in January 1994, 
and that his award of service connection should originate 
from that date.  In June 1999, the RO, after reconsidering 
the veteran's original claim, granted an effective date of 
November 22, 1994, based upon the day the claim was received.

Generally, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
applicable laws and regulations governing the effective dates 
for compensation based upon direct service connection provide 
that the effective date for service connection is the day 
following separation from active duty, or the date 
entitlement arose, if the claim is received within one year 
after separation from active duty; otherwise, the effective 
date is based on the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

In the instant case, the veteran asserts that he is entitled 
to an effective date of January 1994 or earlier.  He 
testified in September 1999, that he signed a paper for a 
service connection claim while he was hospitalized in January 
1994.  He did not retain a copy, nor is there any evidence 
available to support or confirm the veteran's assertion.  
Therefore, in reviewing the evidence of record, and applying 
the pertinent regulations, it is clear that entitlement to 
service connection for PTSD can be no earlier than the 
November 22, 1994 date of claim.  The veteran separated from 
service in 1967, and was, admittedly, not even diagnosed as 
having PTSD until 1994.  Moreover, the evidence of record 
clearly establishes that the initial correspondence from the 
veteran specifically asserting a PTSD claim was the December 
1994 statement of claim.  However, the RO construed the 
November 1994 claim for Agent Orange exposure, as including 
the PTSD claim and assigned an effective date on that basis.  

Accordingly, the Board concludes that the proper effective 
date for the award of service connection for PTSD is November 
22, 1994, the date the claim was received.  Since the 
original claim for PTSD was not received until more than 27 
years after separation from service, there is no basis for 
allowing an effective date prior to the date the claim was 
filed.  Therefore, the claim for an earlier effective date is 
denied.  

II.  Increased Rating for PTSD

The veteran was granted service connection for PTSD effective 
November 1994.  He was originally assigned a 50 percent 
rating, which he appealed.  Subsequent to a September 1999 RO 
hearing, the rating was increased to 70 percent, effective 
from the date of the original grant of service connection.  
However, as the veteran has expressed his desire for the 
maximum rating, the issue remains in controversy and the 
Board will proceed with appellate review.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  In addition, since the veteran is 
appealing the original assignment of a disability evaluation 
following an award of service connection, separate 
evaluations may be assigned for separate time periods that 
are under evaluation.  That is, the Board must consider 
"staged ratings" based upon the facts found during the time 
period in question.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).   
With regard to evaluating disability due to mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign a rating based on 
all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  See 38 C.F.R. § 
4.126 (a), (b) (2000).  

The veteran's VA medical records show treatment for PTSD 
beginning in January 1994.  At that time, he was initially 
diagnosed as having PTSD and cocaine abuse.  He was admitted 
to a VA psychiatric unit for extensive evaluation.  His Axis 
I discharge diagnoses were: "X" PTSD, dysthymic disorder, 
cocaine abuse, in early remission.  His global assessment of 
functioning (GAF) score was 55.  He thereafter continued in 
treatment, with medication and mental health counseling, and 
had several VA hospital admissions for his PTSD symptoms.  A 
December 1994 to January 1995 hospital admission reflected 
treatment for increased depressive symptoms with diagnoses of 
PTSD and major depressive disorder, recurrent.  His GAF at 
discharge was 70.  A February 1996 discharge summary showed 
that the veteran had been admitted for complaints of 
depression, isolative behavior, an inability to concentrate, 
and loss of interest in former activities.  His GAF at 
discharge was reported to be 60.  

In May 1996 he was afforded a VA examination.  He reported 
the same symptoms of nightmares, flashbacks, guilt feelings.  
The mental status evaluation found him fully oriented with no 
psychotic features or suicidal or homicidal thoughts.  There 
was no evidence of thought disorder and the veteran had some 
insight into his problems.  He had some difficulty in 
concentration, but there was no evidence of memory deficit 
and his judgment was fair.  The diagnosis was reported to be 
late onset PTSD with a GAF of 60.  

In July 1996 he was evaluated by a private psychiatrist for 
purposes of establishing entitlement to disability benefits 
through the Social Security Administration.  The psychiatrist 
reported the veteran's complaints of guilt feelings, 
flashbacks, nightmares, sleep disturbances, difficulty 
concentrating, exaggerated startle response, and feelings of 
isolation, all related to his experiences in Vietnam.  The 
veteran's mental status evaluation revealed that he was alert 
and fully oriented, and had fair contact with reality but low 
self-esteem.  He exhibited some psychomotor agitation and was 
anxious and nervous.  His insight was intact.  His speech was 
somewhat slurred but clear and understandable.  He gave a 
history of hearing voices that belonged to people he worked 
with in Vietnam, and he had a history of suicidal thoughts 
but none at the time of the evaluation.  He denied 
persecutory trends or obsessions.  His sleep was disturbed 
due to nightmares.  His mood was depressed but his affect was 
appropriate to the thought content.  His Axis I diagnosis was 
PTSD with an Axis V GAF score of 40 and a guarded prognosis.

A December 1996 VA hospital discharge summary noted that the 
veteran was admitted for complaints of depression.  He was 
also evaluated for tachycardia.  His medication for 
depression was changed and he was discharged as medically 
stable with a different antidepressant.  His GAF at the time 
of admission was 55-60, and was 75-80 at time of discharge. 

An August 1997 "Therapy Summary" from the veteran's VA 
psychologist noted that the veteran had been in group 
psychotherapy for the past 3 years, supplemented by 
individual psychotherapy, psychiatric medication, periodic 
psychiatric hospitalizations, and 3 admissions to a VA 
inpatient stress recovery program.  The psychologist stated 
that the veteran had also been seen as having bipolar 
depression, but that his more fundamental psychological 
problem was his post traumatic reliving of moral consequences 
of his actions in Vietnam.  The psychologist reported that 
the veteran's progress was slow and his prognosis extremely 
guarded.  He found that the veteran's GAF score was currently 
36, with a past year GAF scaled score of 30.

In December 1997, the veteran was again admitted to a VA 
hospital with homicidal ideation.  He was transferred to the 
PTSD program with complaints of increased PTSD symptoms.  He 
reported nightmares, flashbacks, fear of losing control, a 
depressed mood, a sleep disturbance, social isolation, 
survivor guilt, and difficulty concentrating.  At the time of 
his discharge in January 1998, his GAF was 48-50.  He was 
discharged to outpatient counseling.

VA outpatient mental health notes covering the period from 
January 1998 to December 1999, show that the veteran appeared 
for regular treatment and medication monitoring.  In June 
1998, it was noted that he had been medically retired from 
his job at Ford Motor Company in 1998 after 28 years with the 
company.  The remainder of the notes indicate that the 
veteran was doing "fairly well" with some remaining 
tenseness and anxiety.  A September 1999 note indicated that 
he was neatly dressed on a general basis, with an anxious 
affect and mood.  While he reported that he continued to live 
alone, and avoided social interaction as much as possible, 
the psychiatrist found no significant change in the veteran's 
PTSD symptomatology, and no new problems.

During a September 1999 hearing, the veteran testified that 
he has been hospitalized on numerous occasions since January 
1994, and that he was in therapy 3 times a week.  He began 
psychiatric evaluation when he became violent and antisocial 
at work.  He tried to continue at work but was recommended 
for a medical retirement because of his PTSD and depression.  

An October 1999 VA examination report reflected the veteran's 
complaints of increasing isolation and anger over the past 3 
years.  He reported that he interacted less with others and 
had been diagnosed as having attention deficit disorder 2 
years earlier.  He also reported that the medication for the 
ADD had not resulted in a significant change in his ability 
to concentrate.  He reported ongoing symptoms of PTSD to 
include intrusive recollections of events in Vietnam, 
disturbed sleep, difficulty with anger and concentration, and 
hypervigilance.  He had a foreshortened sense of the future 
and frequently thought of suicide.  The mental status 
evaluation revealed a neatly dressed, cooperative male who 
appeared his stated age.  His speech was of normal flow and 
rate.  His affect and mood was anxious.  He was appropriately 
groomed and dressed and fully oriented.  His memory and 
recall were intact and his insight was fair.  The Axis I 
diagnoses were reported to be PTSD and attention deficit 
hyperactivity disorder by history, with a GAF of 45.  The 
examiner noted that the veteran's PTSD symptoms caused 
serious social dysfunction as shown by his inability to work 
and lack of social outlets.  The GAF of 45 was reflective of 
the veteran's dysfunction from PTSD as manifested by symptoms 
of intrusive recollection of Vietnam events, depressive 
symptoms, and hypervigilance.  

As noted previously, the veteran is currently assigned a 70 
percent rating for PTSD, which is indicative of occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to such symptoms as :suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

However, since the effective date of the veteran's award of 
service connection for PTSD is 1994, the claim must be 
reviewed under the regulations governing psychiatric 
disabilities in effect at that time, as well as the revised 
regulatory criteria which became effective November 7, 1996, 
in keeping with the United States Court of Appeals for 
Veterans Claims' (Court), mandate to have the most favorable 
version of the regulations apply to a veteran's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Yet, the 
old regulations and accompanying schedule for rating 
disabilities apply only through November 6, 1996, as the 
effective date rule prevents the application of a later, 
liberalizing law to a veteran's claim prior to the effective 
date of the liberalizing law.  See Rhodan v. West, 12 Vet. 
App. 55, 57 (1998)   

Pursuant to the schedule for rating mental disorders prior to 
November 7, 1996, (38 C.F.R. § 4.130), a 70 percent 
disability rating for PTSD was indicative of severe 
impairment with psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent disability 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community with totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality; disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic; and explosions of aggressive 
energy resulting in profound retreat from mature behavior and 
demonstrably unable to obtain or retain employment.  

A maximum rating of 100 percent under current regulations is 
indicative of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living(including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation or own name.  

After a review of the evidence of record, the Board concludes 
that the preponderance of the evidence is against a rating in 
excess of 70 percent for PTSD.  Although the veteran is 
arguably in danger of hurting himself or others, his 
impairment does not reach the level of severity indicated by 
a 100 percent rating under either the old or the revised 
regulations.  From 1994 to November 1996, his PTSD symptoms 
reflected no more than severe impairment.  Indeed, hospital 
discharge summaries from January 1994, December 1994, 
February 1996, and December 1996 show GAF scores in the 55 to 
80 range.  A May 1996 VA examination report reflected a GAF 
of 60, and, although a private psychiatric evaluation in July 
1996 noted a GAF of 40, there was no other medical evidence 
to suggest major impairment in the veteran's occupational and 
social functioning.  A GAF of 45 to 50 reflects serious 
symptoms or serious impairment in social and occupational 
functioning.  A GAF of 40 indicates some impairment in 
reality testing or communication or major impairment in 
several areas.  (The GAF scores are set forth in the DSM-IV, 
which has been adopted by the VA.  See 38 C.F.R. 
§ 4.125 (2000)).  There was no evidence to show that the 
veteran was in virtual isolation in the community with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality; disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic; and explosions of aggressive 
energy resulting in profound retreat from mature behavior and 
demonstrably unable to obtain or retain employment.  In fact, 
he was employed full-time until 1998.  

With regard to his PTSD symptomatology from November 1996 and 
thereafter, his many hospital admissions and extensive 
treatment notes have show GAF scores ranging from 30 to 70, 
with the majority of scores between 45 and 60, and the most 
recent scores reported as between 45 and 50.  Moreover, while 
the veteran has reported an increase in symptoms over the 
past 3 years, as reflected in the changed GAF scores, there 
is still no evidence of impaired thought processes, delusions 
or hallucinations, or an inability to keep up his personal 
hygiene that would warrant a 100 percent rating.  His 
symptoms of sleep disturbance, intrusive recollections, 
depression, anxiety, and difficulty with anger and 
concentration, and hypervigilance have remained consistent 
and fairly constant over the years since 1994.  These 
symptoms most nearly approximate those associated with a 70 
percent rating, under both the regulations in effect prior to 
November 1996 and those in effect currently.  As such an 
increased rating is not warranted at any time since the 
initial award of service connection for PTSD.

As the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 70 percent for PTSD, it 
follows that the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. §§ 1155, Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   



ORDER

Entitlement to an effective date prior to November 22, 1994, 
for a grant of service connection for PTSD is denied.

Entitlement to an increased rating for PTSD is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

